Citation Nr: 1038113	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-08 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability on a direct basis.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of left ankle fracture with traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1953 to 
September 1956.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In May 2008, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

With respect to the issue of entitlement to service connection 
for bilateral knee disability, in the September 2010 brief, the 
Veteran raised a secondary theory of entitlement to service 
connection.  Specifically, the Veteran averred that his bilateral 
knee disorder was proximately due to his service-connected left 
ankle.  The RO has not considered this theory of entitlement, nor 
has it provided the Veteran notice of the information and 
evidence needed to substantiate and complete a claim of 
entitlement to secondary service connection.  Such notice must be 
provided.  38 U.S.C.A. §§ 5103, 5103A.

With respect to the issue of entitlement to an evaluation in 
excess of 10 percent for service-connected left ankle disability, 
the United States Court of Appeals for Veterans Claims (Court) 
has held that "[w]here, as here, the record before the [Board] 
was clearly inadequate, remand . . . is required."  Littke v. 
Derwinski, 1 Vet.App. 90, 93 (1990).  The Court has also held 
that the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous medical 
examination. . . ."  Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  Although the Veteran was afforded a VA examination in 
conjunction with his claim for an increased rating for his 
service-connected left ankle disability, this examination is not 
adequate for appellate purposes.  It does not appear that the 
Veteran's claims file was available for review.  As such, all 
available evidence was not considered.  Likewise, pertinent facts 
were neither identified nor evaluated and weighed.  The Court has 
held that the requirement for evaluation of the complete medical 
history of the Veteran's condition operated to protect Veterans 
against an adverse decision based on a single, incomplete, or 
inaccurate report and to enable VA to make a more precise 
evaluation.  Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  In 
West v. Brown, 7 Vet.App. 70 (1994), the Court clearly indicated 
that the necessity of evaluation of the complete medical history 
applied not only to adjudicators, but also to examining 
physicians and that a medical examination that did not reflect 
reliance upon a complete and accurate history was inadequate for 
rating purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA examination is 
needed to provide an accurate picture of the claimed disability 
at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) should be undertaken, including, but 
not limited to, informing the Veteran of 
the information and evidence not of record 
(1) that is necessary to substantiate the 
claim for service connection for bilateral 
knee disability to include as secondary 
to service-connected disability; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  In 
addition, the Veteran should be informed of 
how VA determines disability ratings and 
effective dates.  

2.  The Veteran should be requested to 
indicate if he has received any VA or non-
VA medical treatment for his left ankle or 
bilateral knee disorders that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release of 
any treatment records not currently on 
file.  These records should then be 
obtained and associated with the claims 
folder.  The Veteran should be advised that 
he may also submit any evidence or further 
argument relative to the claim at issue.

3.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected residuals of left 
ankle fracture with traumatic arthritis.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made. All 
pertinent symptomatology and findings 
should be reported in detail. Any indicated 
diagnostic tests and studies should be 
accomplished.  Application of 38 C.F.R. § 
4.40 regarding functional loss due to pain 
and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint should be considered. 
See DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  The examiner should be asked to 
determine whether the Veteran's left ankle 
exhibits weakened movement, excess 
fatigability, or incoordination, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also provide an opinion 
as to whether pain could significantly 
limit functional ability during flare-ups 
or when the left ankle is used repeatedly 
over a period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range of 
motion loss or ankylosis due to pain on use 
or during flare-ups.    

4.  The case should be reviewed on the 
basis of the additional evidence; and the 
issue of entitlement to service connection 
for bilateral knee disability readjudicated 
on a secondary service-connection basis.  
If the benefit sought is not granted in 
full, the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



